              Case 2:18-cr-20081-DDC Document 65 Filed 11/18/19 Page 1 of 9


                                                                            FILED IN OPEN coui
                                                                                                et
                                                                              . "~ Mlf>OtRI2pN, CLERK
                                                                           TIMOT




UNITED STATES OF AMERICA

                        Plaintiff,

      v.                                              Case No. 18-20081-01 CM/JPO


EMMANUEL PERRY,

                        Defendant.
                                                                                    ORIGINAL
                     PLEA AGREEMENT PURSUANT TO FEDERAL RULE
                           OF CRIMINAL PROCEDURE ll(c)(l)(C)

       The United States of America, by and through Assistant United States Attorney Sheri Catania, and

Emmanuel Perry, the defendant, personally and with his counsel, Che Ramsey, hereby ·enter into the

following plea agreement pursuant to Rule 11 ( c)(1 )(C) of the Federal Rules of Criminal Procedure:

       1.      Defendant's Guilty Plea. The defendant agrees to plead guilty to Count(s) 1 and 14 of

the Superseding Indictment charging in Count 1 a violation of Title 21 U.S.C. §846, that is, conspiracy to

distribute 50 grams or more ofmethamphetamine; and in Count 14 a violation of Title 18 U.S.C. §924(c),

that is, use and possession of a firearm in furtherance of a drug trafficking crime. By entering into this

plea agreement, the defendant admits to lmowingly committing the offenses, and to being guilty of the

offenses. The defendant understands that the maximum sentence which may be imposed as to Count 1 of

the Superseding Indictment to which he has agreed to plead guilty is not less than 10 years nor more than

life, not more than a $10,000,000 fine, not less than 5 years of supervised release, and a $100.00

mandatory special assessment.    The defendant understands that the maximum sentence which may be

imposed as to Count 14 of the Supe1:seding Indictment to which he has agreed to plead guilty is notless

than 5 years nor more than life imprisonment consecutive to any other sentence imposed? a $250,000 fine,

                                                                                               Ver. 17-09
              Case 2:18-cr-20081-DDC Document 65 Filed 11/18/19 Page 2 of 9




not more than 5 years of supervised release, and a $100. 00 mandatory special assessment. The defendant

fmiher agrees to forfeit property to the United States, as outlined in the forfeiture allegation.

       2. ·    Factual Basis for the Guilty Plea. The parties agree the facts constituting the offense to

which the defendant is pleading guilty are as follows:

                 From December 1, 2016 until on or about November 30, 2017, the defendant,
        Emmanuel Perry, conspired with April Lunsford, Billy joe Waters, and others both
        known and unknown to distribute and to possess with the intent to distribute more than
        50 grams of methamphetamine, which included the reasonably foreseeable conduct of
        other members of the conspiracy. In December 2016, the Kansas Bureau oflnvestigation
        (KBI) initiated an investigation the defendant and other subjects involved in the
      · distribution of methamphetamine in Kansas City, Kansas and Osawatomie, Kansas . The
        initial investigation involved controlled purchases from April Lunsford with the use of a
        Confidential Informant (CI) and a KBI undercover agent (UC). Emmanuel Perry was
        identified during the investigation as a source of methamphetamine to both Lunsford and
        Waters.
                 From January 11, 2017 through March 1, 201 7, four controlled purchases of
        methamphetamine were conducted between Lunsford and the CI and UC. . A total of 342
        grams of pure methamphetamine was obtained during the buys which all took place in
        Kansas. During the controlled purchase conducted on March 1, 2017, Lunsford told the
        UC that her methamphetamine supplier was coming to her residence. After the UC left,
        law enforcement officers observed Emmanuel Perry enterLunsford's residence in
        Osawatomie, Kansas. Officers then followed Perry to a residence in Kansas City,
        Kansas.
                 On March 11, 2017, Billy Joe Waters was arrested by Osawatomie police officers.
        Waters was found to be in possession of a 9mm Highpoint, semi-automatic pistol, Model
        C9, serial number P1534096; a Ruger .40 caliber semi-automatic pistol, Model P94C,
        serial number 340-73194; marijuana; and 130 net grams methamphetamine. Following
        his arrest, Waters agreed to be interviewed. Waters advised that he was a
        methamphetamine dealer and had been supplied with 2 ounces of methamphetamine per
      · week by April Lunsford from December 2016 until February 2017. Waters identified .
        Emmanuel Perry as Lunsford's methamphetamine source and advised that Perry supplied
        Lunsford with 1/4 pound quantities of methamphetamine per week. Waters advised he
        had been in a relationship with Lunsford but moved out in February 2017. Perry began
        supplying Waters with methamphetamineand marijuana when he and Lunsford broke up.
      · Waters admitted to illegally trading drugs for the 2 firearms found in his possession, as
        well as trading additional guns to Perry for drugs and money. Waters advised that the
        methamphetamine seized oi1 March 11, 2017 was from a different source.
                 On November 11, 201_7, Osawatomie police received information that Emmanuel
        Perry was in Osawatomie with a large amount of methamphetamine. Police surveilled
        Perry stopping at multiple residences before conducting a traffic stop following
        observance of traffic violations. Perry was found to be in possession of ~arijuana and
        placed under arrest. Officers located 233 net grams of methamphetamine, marijuana,

                                                      2
               Case 2:18-cr-20081-DDC Document 65 Filed 11/18/19 Page 3 of 9




        $9,228, 10 grams of cocaine, digital scales, a box of sandwich bags, 3 cellular telephones,
        and a Taurus .45 caliber pistol, Model PT 1911 AR, serial number NEW84602 in Pen-y' s ·
        vehicle. Officers then conducted a recorded interview with Perry who identified each of
       'the items found in his vehicle. Perry gave details regarding each of the items including
        type of drugs and amounts. Perry also claimed ownership of the firearm. Perry declined
        to provide information related to who he was selling methamphetamine to.
                The defendant does not contest the forfeiture of firearms and ammunition seized
        during the investigation of this case.
                The drug exhibits described herein were stored and tested pursuant to laboratory
        protocol and were determined to be the substance stated in the quantities outlined herein.

        3.      Proposed Rule ll{c)(l){C) Sentence. The parties propose, as an appropriate disposition            t-




of the case:

        (a)     a term of 120 months' imprisonment on Count 1, 21 U.S.C. §846, and 60 months'

                imprisonment on Count 14, 18 U.S.C. § 924(c) to run consecutive to Count 1, for a.total ·

                sentence of 180 months' imprisonment;

      . (b)     5 years of supervised release;

        (c)     no fine;

        (d)     the mandatory special assessment of $100. 00 per count of conviction; and

        (f)     the forfeiture of all firearms and ammunition outlined in the fo{feiture allegation.

The parties seek this binding plea agreement as ari appropriate disposition of the case, because if the Comi

permits itself to be bound by the proposed Se!}tence, it brings ce1iainty to the sentencing process; it assures

that the defendant and the government will benefit from the bargain they have struck; it serves the interests

of justice; and it assures a sentence consistent with the sentencing factors of 18 U.S .C. § 3553(a) . If the

Court does not agree with the sentence, the defendant and United States may be restored to the positions

they maintained .prior to reaching'this plea Agreement. This plea agreement centers on the defendant's

agreement to enter his guilty plea as soon as the Comi's schedule pe1mits, thereby preserving valuable

Court, prosecution, defense, United States Probation Office, United States Marshals' Service and other

law enforcement resources.

                                                      3
              Case 2:18-cr-20081-DDC Document 65 Filed 11/18/19 Page 4 of 9




       4. 1    Application of the Sentencing Guidelines. The parties are of the belief that the proposed

sentence does not offend the advisory sentencing guidelines. Because this proposed sentence is sought

pursuant to Federal Rule of Criminal Procedure 11 (c)(1 )(C), the parties are not requesting imposition of

an advisory guideline sentence.

       5.      Government's Agreements. In return for the defendant's plea of guilty as set forth herein,

the United States agrees to dismiss the remaining charges in the present case at the time of sentencing,

and agrees to not file any additional charges against the defendant arising out of the facts forming the basis

for the present Superseding Indictment.

       6.      Consequences for Violating the Plea Agreement. The United States' obligations under

this plea agreement are contingent upon the defendant's continuing to manifest an acceptance of

responsibility. If the defendant denies or gives conflicting statements as to his involvement, falsely denies

or frivolously contests relevant conduct the Court determines to be true, willfully obstructs or impedes the

administration of justice, as defined by U.S.S.G. § 3Cl.l (or willfully attempts to do so), or has engaged

in additional criminal conduct, the United States reserves the right to petition the Court for a hearing to

determine if he has breached this plea agreement.

       If the Comi finds by a preponderance of the evidence that the defendant (1) has breached or

violated this plea agreement; (2) has willfully obstructed or impeded the administration of justice, as

defined by U.S.S.G. § 3Cl.1 (or willfully attempted to do so); (3) has engaged in additional ci-iminal

conduct; or (4) has otherwise failed to adhere to this plea agreement's terms, this plea agreement will be

deemed null and _void, and the United States may pursue any additional charges arising from the criminal

activity under investigation, as well as any charges for any pe1jury, false statement, or obstruction of

justice that may have occmTed.




                                                      4
              Case 2:18-cr-20081-DDC Document 65 Filed 11/18/19 Page 5 of 9



                                                                                                                   , I


       If the Court finds the defendant has violated this plea agreement, he understands and agrees that

all statements he made, any testimony he gave before a grand jury or any tribunal, or any leads from such

statements or testimony, shall be admissible against him in any and all criminal proceedings.              The

defendant waives any rights which might be asserted under the United States Constitution, any statute,

Federal Rule of Criminal Procedure ll(f), Federal Rule of Evidence 410, or any other federal rule that

pe1iains to the admissibility of any statements he made subsequent to this plea agreement.

        7.     Whether to Accept the Proposed Plea Agreement and Sentence is Up to the Court.

The Comi has no obligation to accept the proposed plea agreement and sentence. It is solely within the

Court's discretion whether to accept the proposed binding plea agreem~mt as an appropriate disposition of

the case.

        8.     Withdrawal of Plea Permitted Only if the Court Does Not Accept the Plea Agreement

and Proposed Sentence. If the Court agrees to be bound by the proposed plea agreement and sentence,

the paiiies shall be pound by all the terms of the proposed plea agreement and the defendant wjll not be

permitted to withdraw his guilty plea. If the Court announces that it will NOT be bound by the proposed

plea agreement, the pa1iies agree that at that time either party may withdraw the proposed plea agreement,

and if either does so, then all parties will be restored to the positions they were in prior to the entry of the

defendant's plea. If neither party elects to withdraw _the proposed plea agreement at the time the Comi

announces that it will not be bound, and before the Court proceeds with sentencing, then the parties shall

be bound by all the terms of the proposed plea agreement and the defendant will not be permitted to

withdraw his guilty plea.

        9.     Forfeiture of Assets. The defendant knowingly and voluntarily agrees and consents to the

forfeiture of the following prope1iy to the United States: a Taurus, .45 caliber pistol, Model PT 1911 AR,

serial number NEW84602; and ammunition seized on November 11, 2017. The defendant agrees that this



                                                       5
              Case 2:18-cr-20081-DDC Document 65 Filed 11/18/19 Page 6 of 9




property was involved or used in the commission of Counts 1 and 14. The defendant knowingly and

voluntarily waives his right to a jury trial regarding the forfeiture of property, and voluntarily waives all

constitutional, legal and equitable defenses to the imposition of a forfeiture judgment. The defendant

acknowledges and agrees that the forfeiture of this property shall not Qe deemed an alteration of his

sentence or this agreement, and shall not be treated as satisfaction of any fine, restitution, cost of

imprisonment, or any other penalty the Court may impose upon him in addition to forfeiture. Additionally,

the defendant agrees to the immediate entry of the Preliminary Order of Forfeiture, and agrees to sign any

and all documents necessary to effectuate the forfeiture and transfer of his interest and possession of the

property identified in this paragraph to the United States prior to the imposition of sentence.

       10.     Payment of Special Assessment. The defendant understands that a mandatory special

assessment of $100. 00 per count of conviction will be entered against him at the time of sentencing. The

defendant agrees to deliver to the Clerk of the United States District Court payment in the appropriate

amount no later than the day of sentencing. The defendant has the burden of establishing an inability to

pay the required special assessment. The parties acknowledge that if the Court finds the defendant is

without resources to pay the special assessment at the time of sentencing, the Court may allow payment .

during his period of incarceration.

        11.    Waiver of Appeal and Collateral Attack. The ·defendant lmowingly and voluntarily

waives any right to appeal or collaterally attack any matter in connection with this prosecution, his

conviction, or the components of the sentence to be imposed herein, including the length and conditions

of supervised release, as well as any sentence imposed upon a revocation of supervised release. The

defendant is aware that 18 U.S.C. § 3742 affords him the right to appeal the conviction and sentence

imposed. By entering into this agreement, the defendant lmowingly waives any right to appeal a sentence

imposed in accordance with the sentence recommended by the parties under Rule ll(c)(l)(C). The


                                                      6
              Case 2:18-cr-20081-DDC Document 65 Filed 11/18/19 Page 7 of 9




defendant also waives any right to challenge his sentence, or the manner in which it was determined, or

otherwise attempt to modify or change his sentence, in any collateral attack, including, but not limited to,

a motion brought under 28 U.S.C. § 2255 (except' as limited by United States v. Cockerham, 237 F.3d

1179, 1187 (10th Cir. 2001)), or a motion brought under Federal Rule of Civil Procedure 60(b). In other

words, the defendant waives the right to appeal the sentence imposed in this case, except to the extent, if

any, the Comi imposes a sentence in excess of the sentence recomniended by the paiiies under Rule

11 (c)(1 )(C). However, if the United States exercises its right to appeal the sentence imposed, as authorized

by 18 U.S.C. § 3742(b), the defendant is released from this waiver and may appeal the sentence received,

as authorized by 18 U.S.C. § 3742(a). Notwithstanding the foregoing waivets, the paiiies understand that

the defendant in no way waives any subsequent claims with regards to ineffective assistance of counsel or

prosecutorial misconduct.

       12.     FOIA and Privacy Act Waiver. The defendant waives all rights, whether asse1ied

directly or by a representative, to request or receive from any depaiiment or agency of the United States

any records pe1iaining to the investigation or prosecution of this case, including, without limitation, any

records that may be sought under the Freedom oflnformation Act, 5 U.S.C. § 552. The defendant fmiher

waives any rights conferred under the Privacy Act of 1974, 5 U.S.C. § 552a, to prevent or object to the

disclosure of records or materials pertaining to this case.

       13.     Full Disclosure by United States. The defendant understands the United States will

provide to the Comi and the United States Probation Office all information it deems relevant .to ·

determining the appropriate sentence in this case.            This may include information concerning his

background, character, and conduct, including the entirety of his criminal activities. The defendant

understands these disclosures are not limited to the count to which he is pleading guilty. The United States

may respond to comments he or his attorney makes, or to positions he or his attorney takes, and to conect



                                                      7
               Case 2:18-cr-20081-DDC Document 65 Filed 11/18/19 Page 8 of 9




 any misstatements or inaccuracies.         The United · States further reserves its right to make any

 Tecommendations it deems appropriate regarding the disposition of this case, subject only to any .
                                                           •              I        ,        •




· limitations set forth in this plea agreement. The defendant also has the right to provide inforn;iation

 concerning the offense and to make recommendations to the Court and the United States Probation Office. -

        14.     Parties to the Agreement. The defendant understands this plea agreement binds ·only him

 and the United States Attotrtey for the District of Kansas, and that it does not bind any other federal, state,

 or local prosecution authority.

        15.     No Other Agreements. The defendant has had sufficient time to discuss this case, the

 evidence, · and this plea agreement with his attorney and he is fully satisfied . with the advice and ·

 representation his attorney provided. Further, the defendant acknowledges that he has read the plea

 agreement, understands it, and agrees it is true and accurate and not the result of any threats, duress or

 coercion. The defendant further unders.tands that this plea agreement supersedes any and all other

 agreements or negotiations between the paiiies, and that this plea agreement embodies each and every

 term of the agreement between the_parties.

       ·The defendant acknowledges that he is entering into this plea agreement and is pleading guilty

.because he is guilty. He fuiiher acknowledges that he is entering his guilty plea freely, voluntarily, and

 knowingly.




~ ~' .
 Office of United States Attorney ·
 500 State Avenue, Suite 360
 Kansas City, KS 66101 '
 913-551-6670
 Fax: 913-551-6541
 Sheri.Catania@usdoj.gov
 Assistant United States Attorney

                                                       8
                     Case 2:18-cr-20081-DDC Document 65 Filed 11/18/19 Page 9 of 9



'   .




        · ~~                                             Date:   /I jJ2.,,/J1
        CARRIE CAPW~
        Criminal Chief
        500 StateAvenue, Suite 360
        Kansas City, KS 66101
        913-551-6670
        Fax: 913-551-6541
        canie. capwell@usdoj.gov
        Assistant Unite States Attorney


                                                         Date:- - - - - -- -- - -

        Criminal Coordinator
        Office of United States Attorney ·s
        500 State Avenue, Suite 360
        Kansas City, KS 66101
        913-551-6670
        Fax: 913-551-6541
        Scott:Ra:5k@usdoj.gov

        ~                             ey
                                                         Date: / / - /   J?- /   L
        Defen ant


                                                                 //-/8'- / f
                                                         Date:- - - - - - - - - --
        CHE .RAMSEY
        Counsel for Defendant
        Office of Federal Public Defender - KCK
        500 State Avenue, Suite 201
        Kansas City, KS 66101-2400
        913-551-6712
        Fax: 913-551-6562
        Email:. che_ramsey@fci.org .




                                                  9
